Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 1 of 16 PageID: 8




                       EXHIBIT A
     MER-L-002151-20 01/25/2021 11:12:50 AM Pg 1 of 15 Trans ID: LCV2021182171
Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 2 of 16 PageID: 9



Bernstein & Manahan, LLC
James P. Manahan, Esquire
Attorney Id# 027801983
3131 Princeton Pike, Bldg. 4, Suite 206
Lawrenceville NJ 08648
Tel: 609.895.9001
Fax: 609.895.9002
Attorneys for Defendants Copper River Salon, LLC and Barbara Weigand
                                                       SUPERIOR COURT OF NEW JERSEY
                                                       LAW DIVISION: MERCER COUNTY

                                                            Civil Action
                                   )
EVELIN APARICIO, individually and on
                                   )
behalf of all similarly situated present and          DOCKET NO. MER-L-002151-20
                                   )
former employees of the Defendants herein,
                                   )
pursuant to N.J.S.A. 34:11-56a25 and 29
                                   )
U.S.C. § 216(b),                   )
                                   )
        Plaintiffs,                )
v.                                 )                    ANSWER, SEPARATE DEFENSES,
                                   )                    CROSS CLAIM OF DEFENDANTS,
COPPER RIVER SALON, LLC; BARBARA )                     COPPER RIVER SALON, LLC AND
WEIGAND, JOHN DOES #1-5, AND JOHN )                   BARBARA WEIGAND, INDIVIDUALLY
                                   )
DOES #6-10, jointly, severally and
                                   )
individually,                      )
          Defendants.


       Copper River Salon, LLC, a New Jersey Limited Liability Company and Barbara

Weigand, an individual, by way of answer to the First Amended Collective Action Complaint

(herein after “First Amended Complaint”) of Plaintiff, Evelin Aparicio (hereinafter “Plaintiff”)

says as follows:

                                               Count I

                      (Violation of the New Jersey Wage and Hour Law)

       1. Admitted.

       2. Admitted.

       3. Neither admitted nor denied and Plaintiff is left to her proofs.

                                                  1
     MER-L-002151-20 01/25/2021 11:12:50 AM Pg 2 of 15 Trans ID: LCV2021182171
Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 3 of 16 PageID: 10




      4. Admitted.

      5. This allegation is not within the answering Defendants’ knowledge. Therefore, it is

         denied, and Plaintiff is left to her proofs.

      6. This allegation is not within the answering Defendants’ knowledge. Therefore, it is

         denied, and Plaintiff is left to her proofs.

      7. This allegation is not within the answering Defendants’ knowledge. Therefore, it is

         denied, and Plaintiff is left to her proofs.

      8. Admitted, except that Plaintiff’s job title was Hair Assistant.

      9. Admitted.

      10. Denied.

      11. Denied.

      12. Denied.

      13. Denied.

      14. Admitted.

      15. It is admitted that Plaintiff requested the described information. Otherwise, the

         allegations set forth in this Paragraph 15 are denied.

      16. Denied.



                                                Count II

                     ON BEHALF OF SIMILARLY SITUATED EMPLOYEES

                           (Violation of the Wage Provisions of the
                    New Jersey Wage and Hour Law, N.J.S.A. 34:11-56a25)

      17. Defendants incorporate the preceding paragraphs of this pleading as if set forth at

         length herein.


                                                 2
     MER-L-002151-20 01/25/2021 11:12:50 AM Pg 3 of 15 Trans ID: LCV2021182171
Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 4 of 16 PageID: 11




      18. Denied.

                                            Count III

                          (Violation of the New Jersey Wage Payment Law,
                                       N.J.S.A. 34:11-4.1 et seq.)

      19. Defendants incorporate the preceding paragraphs of this pleading as if set forth at

         length herein.

      20. Denied.

                                            Count IV

              (Violation of the Fair Labor Standards Act, 29,U.S.C. § 201 et seq.)

      21. Defendants incorporate the preceding paragraphs of this pleading as if set forth at

         length herein.

      22. Denied.

      23. Denied.

      24. Denied.

                                             Count V

                    ON BEHALF OF SIMILARLY SITUATED EMPLOYEES

                            (Violation of the Fair Labor Standards Act,
                               Pursuant to N29,U.S.C. § 201 et seq.)

      25. Defendants incorporate the preceding paragraphs of this pleading as if set forth at

         length herein.

      26. Denied.

      27. Denied.




                                             3
     MER-L-002151-20 01/25/2021 11:12:50 AM Pg 4 of 15 Trans ID: LCV2021182171
Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 5 of 16 PageID: 12




                                            Count VI

                                  (Legal and Equitable Fraud)

      28. Defendants incorporate the preceding paragraphs of this pleading as if set forth at

         length herein.

      29. Denied.

      30. Denied.

      31. Denied.

      32. Denied.

                                            Count VII

           (Violation of the New Jersey Consumer Fraud Act, N.J.S.A 56:8-2 et seq.)

      33. Defendants incorporate the preceding paragraphs of this pleading as if set forth at

         length herein.

      34. Denied.

      35. Denied.

      36. Denied.

      37. Denied.

                                           Count VIII

                                          (Conversion)

      38. Defendants incorporate the preceding paragraphs of this pleading as if set forth at

         length herein.

      39. Denied.




                                             4
     MER-L-002151-20 01/25/2021 11:12:50 AM Pg 5 of 15 Trans ID: LCV2021182171
Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 6 of 16 PageID: 13




                                             Count IX

                                    (Breach of Fiduciary Duty)

      40. Defendants incorporate the preceding paragraphs of this pleading as if set forth at

         length herein.

      41. The allegations set forth and contained in Paragraph 41 are admitted. However, it is

         denied that answering Defendants have any responsibility or liability for any claims or

         damages alleged by Plaintiff in her pleading.

      42. Denied.

      43. Denied.

                                              Count X

                                       (Breach of Contract)

      44. Defendants incorporate the preceding paragraphs of this pleading as if set forth at

         length herein.

      45. The allegations set forth and contained in Paragraph 41 are admitted. However, it is

         denied that answering Defendants have any responsibility or liability for any claims or

         damages alleged by Plaintiff in her pleading.

      46. Denied.

      47. Denied.

                                             Count XI

                    (Breach of the Covenant of Good Faith and Fair Dealing)

      48. Defendants incorporate the preceding paragraphs of this pleading as if set forth at

         length herein.



                                              5
     MER-L-002151-20 01/25/2021 11:12:50 AM Pg 6 of 15 Trans ID: LCV2021182171
Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 7 of 16 PageID: 14




      49. Denied.

      50. Denied.

                                             Count XII

                                  (Negligent Misrepresentation)

      51. Defendants incorporate the preceding paragraphs of this pleading as if set forth at

         length herein.

      52. Denied.

                                            Count XIII

                                       (Unjust Enrichment)

      53. Defendants incorporate the preceding paragraphs of this pleading as if set forth at

         length herein.

      54. Denied.

      55. Denied.

                                            Count XIV

                                           (Restitution)

      56. Defendants incorporate the preceding paragraphs of this pleading as if set forth at

         length herein.

      57. Denied.

         WHEREFORE, Defendants, Copper River Salon, LLC and Barbara Weigand hereby

      request judgment dismissing Plaintiff’s First Amended Complaint with prejudice, for costs

      of suit, attorney’s fees and such other and further relief as the Court may deem just and

      proper.




                                              6
      MER-L-002151-20 01/25/2021 11:12:50 AM Pg 7 of 15 Trans ID: LCV2021182171
Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 8 of 16 PageID: 15




                                        SEPARATE DEFENSES

                                     FIRST SEPARATE DEFENSE

           The Complaint fails to state a claim or cause of action upon which relief can be granted.

                                    SECOND SEPARATE DEFENSE

           Plaintiff’s causes of action are barred by the applicable statutes of limitations or repose.

                                     THIRD SEPARATE DEFENSE

           Plaintiff’s cause of action is barred by the doctrines of res judicata or fraud.

                                    FOURTH SEPARATE DEFENSE

           Plaintiff’s claims are barred by the doctrines of waiver, estoppel, unclean hands, ratification

and/or laches.

                                     FIFTH SEPARATE DEFENSE

           Plaintiff’s claims may be barred by the entire controversy doctrine.

                                     SIXTH SEPARATE DEFENSE

           Plaintiff’s claims against Defendants are barred by the doctrines of waiver, release and/or

set off.

                                   SEVENTH SEPARATE DEFENSE

           Plaintiff’s claims are frivolous, and Defendants reserve the right to seek counsel fees and

costs from Plaintiff.



                                                      7
     MER-L-002151-20 01/25/2021 11:12:50 AM Pg 8 of 15 Trans ID: LCV2021182171
Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 9 of 16 PageID: 16




                                  EIGHTH SEPARATE DEFENSE

          Defendants hereby adopt the Separate Defenses heretofore and hereinafter asserted by all

parties to the extent such defenses are not otherwise set forth herein.

                                   NINTH SEPARATE DEFENSE

          The damages alleged by Plaintiff were caused by a third party or parties, the acts or

omissions of whom Defendants are not responsible.

                                   TENTH SEPARATE DEFENSE

          The Doctrines of Laches, Waiver, Avoidable Consequences, Estoppel, and/or failure to

exhaust administrative remedies may act to ban Plaintiff’s claims.

                                 ELEVENTH SEPARATE DEFENSE

          Defendants’ conduct was not the proximate cause of damages alleged by Plaintiff.

                                 TWELFTH SEPARATE DEFENSE

          Claims against Defendants for costs of suit and/or attorney’s fees are improper in this

action.

                               THIRTEENTH SEPARATE DEFENSE

          Defendants at all times relevant to this action acted in good faith and without fraud, malice

or any intent to damage or harm Plaintiff.




                                                    8
       MER-L-002151-20 01/25/2021 11:12:50 AM Pg 9 of 15 Trans ID: LCV2021182171
Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 10 of 16 PageID: 17




                               FOURTEENTH SEPARATE DEFENSE

        Plaintiff is barred from recovery by reason of failure to mitigate or avoid any of the alleged

 damages referred to in Complaint.

                                FIFTEENTH SEPARATE DEFENSE

        Plaintiff’s claims are barred by the equitable doctrine of unclean hands.

                                SIXTEENTH SEPARATE DEFENSE

        Plaintiff’s claims against Defendants are subject to setoff and recoupment and therefore

 must be reduced accordingly.

                              SEVENTEENTH SEPARATE DEFENSE

        Plaintiff lacks standing to pursue some or all claims.

                               EIGHTEENTH SEPARATE DEFENSE

        Although Defendants deny that they are liable as described in the First Amended

 Complaint, in the event that Defendants are found liable, they are entitled to an offset against any

 such liability on their part for the equitable share of the liability of any person or entity not joined

 as a defendant in this action that would be liable to such Defendants.

                               NINETEENTH SEPARATE DEFENSE

        Plaintiff’s claims for indemnification are barred since any alleged liability of Defendants,

 who denies such claims, would be secondary, indirect, passive, precarious, constructive, technical

 and/or imputed, and the liability of Plaintiff is direct, active and primary.




                                                    9
      MER-L-002151-20 01/25/2021 11:12:50 AM Pg 10 of 15 Trans ID: LCV2021182171
Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 11 of 16 PageID: 18




                              TWENTIETH SEPARATE DEFENSE

        Defendants hereby give notice that they intends to rely on such other affirmative defenses

 as may become available or apparent during the course of discovery and reserve the right to amend

 this pleading to assert any such defenses.

                            TWENTY-FIRST SEPARATE DEFENSE

        Defendants reserve the right at or before trial to assert additional defenses if it is later

 determined that they would be appropriate. Defendants also reserve the right at or before trial to

 move to dismiss the pleading of Plaintiff and/or for summary judgment on the ground that the

 pleading of Plaintiff fails to state a claim upon which relief can be granted and/or Defendants are

 entitled to judgment as a matter of law based upon any or all of the above defenses.

                                          CROSS CLAIM

                Defendants, Copper River Salon, LLC and Barbara Weigand by way of cross claim

 against co-Defendants, Robert Cumming, Vanya Burke Tyrrell, John Does #1-5, and John Does

 #6-10 says as follows:

                                          FIRST COUNT

        1. Defendants incorporate herewith each and all of the allegations of the First Amended

            Complaint filed by Plaintiff in this action.

        2. Defendants as Cross-Complainants have incurred and continue to incur attorney’s fees,

            court costs, investigative costs and other costs in connection with defending the said

            First Amended Complaint, the exact amount of which is unknown at this time. When




                                                  10
     MER-L-002151-20 01/25/2021 11:12:50 AM Pg 11 of 15 Trans ID: LCV2021182171
Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 12 of 16 PageID: 19




          the same as been ascertained, Cross-Complainants will seek leave of Court to amend

          this Cross Complaint to set forth the true nature and amount of said costs and expenses.

       3. If Cross-Complainants are held liable and responsible to Plaintiff for damages as

          alleged in the First Amended Complaint, it will be due solely to the conduct of Cross-

          Defendants and each of them as herein alleged. Therefore, Cross-Complainants are

          entitled to be indemnified by said Cross-Defendants and each of them should such

          liability arise.

       4. If Cross-Complainants are held liable or responsible to the Plaintiff for damages, said

          liability will be vicarious only and said liability will be the direct and proximate result

          of the active and affirmative conduct on the part of the Cross-Defendants and each of

          them.

       5. Cross-Complainants are entitled to complete indemnification by said Cross-Defendants

          and each of them for any sum or sums for which Cross-Complainants may be

          adjudicated liable to Plaintiff with costs of defense, cost of suit and reasonable

          attorney’s fees incurred therefrom.

                                      SECOND COUNT

       6. Cross-Complainants incorporate the preceding paragraphs of this Cross Claim as if set

          forth at length therein.

       7. Cross-Complainants contend that each are in no way legally responsible for the events

          giving rise to Plaintiff’s causes of action or legally responsible in any other manner for

          the damages allegedly sustained by Plaintiff. However, if as a result of the matters

          alleged in Plaintiff’s First Amended Complaint, these Cross-Complainants are held

          liable for all or any part of the claim or damages asserted against each Cross-

                                                11
     MER-L-002151-20 01/25/2021 11:12:50 AM Pg 12 of 15 Trans ID: LCV2021182171
Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 13 of 16 PageID: 20




          Complainant, by the Plaintiff, Cross-Defendants and each of them to the extend that

          their fault was a proximate cause of Plaintiff’s damages and/or losses, are responsible

          for said damages and/or losses in proportion to each Cross-Defendants’ comparative

          negligence and these Cross-Complainants are entitled to determination of several

          liability.

       8. By reasons of the foregoing, Cross-Complainants are entitled to indemnity from Cross-

          Defendants and each of them for all costs, fees, expenses, settlements and judgments

          paid and incurred by Cross-Complainants in connection with this litigation.

                                      THIRD COUNT

       9. Cross-Complainants incorporate the preceding paragraphs of this Cross Claim as if set

          forth at length therein.

       10. An actual controversary has arisen between the Cross-Complainants and the Cross-

          Defendants and each of them with respect to the rights, obligations, and the duties of

          the parties. Cross-Complainants contend that each is without fault, responsibility or

          blame for any of the damages for which Plaintiff may have suffered is not attributable

          to Cross-Complainants. To the extent any of the wrongful acts or omissions were

          committed by Cross-Defendants and not Cross-Complainants, Cross-Complainants

          contend that each is entitled to indemnity from Cross-Defendants and each of them.

       11. By reason of the foregoing, Cross-Defendants and each of them are responsible and

          liable for any such damages in direct proportion to the extent of their alleged acts or

          omissions in bringing about the damages of Plaintiff. If Cross-Complainants are found

          to be responsible for any of the damages of Plaintiff, then Cross-Complainants are

          entitled to judgment over and against Cross-Defendants and each of them in an amount

                                              12
     MER-L-002151-20 01/25/2021 11:12:50 AM Pg 13 of 15 Trans ID: LCV2021182171
Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 14 of 16 PageID: 21




          proportionate to the amount of the Cross-Complainants’ responsibility for such

          damages that exceed Cross-Complainants’ portion of responsibility if any.




                                      FOURTH COUNT

       12. Cross-Complainants incorporate the preceding paragraphs of this Cross Claim as if set

          forth at length therein.

       13. Cross-Complainants contend that neither is in any way legally responsible for the

          damages alleged by Plaintiff. However, if as a result of the matters alleged by Plaintiff,

          Cross-Complainants are held liable for all or any part of Plaintiff’s alleged damages,

          Cross-Defendants herein and each of them to the extent that their fault is determined

          by the Court, are obligated to reimburse and are liable to the Cross-Complainants for

          any and all liability so assessed by way of contribution and the Cross-Complainants

          accordingly assert such right to contribution.

       WHEREFORE, Cross-Complainants pray for judgment as follows (a) for declaration of

       Cross-Complainants’ rights and duties; (b) for an order of the Court declaring that the

       percentage of fault, if any, between Cross-Complainants and Cross-Defendants and each

       of them for damages and losses allegedly caused to Plaintiff; (c) for an order of the Court

       awarding judgment in favor of Cross-Complainants against the Cross-Defendants and each

       of them based upon the relative percentage of fault for each party including the Plaintiff;

       (d) for an order of this Court that the Cross-Complainants are entitled to be fully

       indemnified by Cross-Defendants and each of them for any and all settlements or

       compromises and/or judgments entered into by the Cross-Complainants as a result of this


                                                13
      MER-L-002151-20 01/25/2021 11:12:50 AM Pg 14 of 15 Trans ID: LCV2021182171
Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 15 of 16 PageID: 22




        action; (e) for attorney’s fees, court costs, investigative costs and other expenses incurred

        in the defense of the Complaint according to proof; and (f) for such other and further relief

        as the Court may deem just and proper.

                        REQUEST FOR STATEMENT OF DAMAGES

        A written statement of the amount of damages claimed is hereby requested pursuant to

 New Jersey Court Rule 4:5-2 within five (5) days of service.

                     NOTICE OF DESIGNATION OF TRIAL COUNSEL

        PLEASE TAKE NOTICE THAT pursuant to R. 4:25-4, James P. Manahan, Esquire is

 hereby designated trial counsel in this litigation on behalf of the Defendants, Copper River Salon,

 LLC and Barbara Weigand.

                               CERTIFICATION OF COUNSEL

    I am the attorney for the Answering Defendants, Copper River Salon, LLC and Barbara

 Weigand in the above-entitled matter. I certify that confidential personal identifiers have been

 redacted from documents now submitted to the court and will be redacted from all documents

 submitted in the future in accordance with Rule 1:38-7b.

    This responsive pleading was served and filed within the time required by the NJ Court Rules.




                                                 14
      MER-L-002151-20 01/25/2021 11:12:50 AM Pg 15 of 15 Trans ID: LCV2021182171
Case 3:21-cv-01998-MAS-LHG Document 1-1 Filed 02/05/21 Page 16 of 16 PageID: 23




                           CERTIFICATION PURSUANT TO R. 4:5-1

           The undersigned certifies that, upon their initial review of this matter, the matters in

 controversy in this action are not the subject of any other action pending in any other court or of a

 pending arbitration proceeding, that no other action or arbitration proceeding is currently

 contemplated and that they are unaware of any other parties who currently should be joined to this

 action.

                                        Bernstein & Manahan, LLC
                                        Attorneys for Defendants, Copper River Salon, LLC
                                        and Barbara Weigand

                                        James P. Manahan
    Dated: 01/25/2021




                                                  15
